Margaret Meads, Judge. Appellant, Broderick Jones, was convicted by an Izard County jury of attempted capital murder, battery in the second degree, and two counts of terroristic threatening in the first degree. He was sentenced to thirty years on the attempted capital murder charge, six years on the battery charge, and six years on each of the terroristic threatening charges, with the sentences to run consecutively. On appeal, he contends that there is insufficient evidence to support all of the convictions, and that the trial court erred in allowing evidence of a prior offense to be admitted into evidence. At the time of the offenses, appellant was incarcerated in the North Central Unit of the Arkansas Department of Correction in Calico Rock, Arkansas, serving time for murder in the second degree. Former inmate Ronnie Howard testified that on October 29, 1997, appellant came into one of the prison classrooms and said he was going to “show those guys” he was not weak. Appellant then kicked a table leg from a computer table, grabbed the table leg, proceeded to the office, and struck Officer William Waters twice on the head. John Hill, an instructor/administrator who was in the office at the time, testified that Waters screamed he was paralyzed and could not see, and it appeared to him that Waters was badly injured. Appellant continued into the room with the table leg over his shoulder, ready to swing it like “a baseball bat or a chopping •axe.” Holding an office chair with the legs pointed in front of him, Hill advanced toward appellant; appellant then retreated into the hall where he was confronted by Joe Grabowski, another instructor at the prison. Grabowski testified that appellant was holding the table leg high in the air “like a Louisville Slugger” and appeared to be agitated and angry. Grabowski ordered appellant to put the table leg down, and appellant told him, “Stay away from me, bitch.” Hill also heard appellant say, “I’ll kill you, bitch.” As appellant retreated down the hallway toward a door leading outside, Officers Goggans and Lively came through the door. According to Grabowski, appellant swung the table leg and hit Goggans in the side of the face “like somebody that was trying to smash a watermelon, bust a pumpkin wide open.” Appellant was eventually subdued with pepper spray.  Appellant contends there is insufficient evidence to support any of his convictions. We disagree. For evidence to be sufficient, there must be substantial evidence to support the verdict. Mulkey v. State, 330 Ark. 113, 952 S.W.2d 149 (1997). Evidence is substantial if it is forceful enough to compel a conclusion one way or the other beyond suspicion and conjecture. Id. In determining whether the evidence is substantial to support a conviction, this court views the evidence in the fight most favorable to the appellee, only considering the evidence that supports the guilty verdict. Akins v. State, 330 Ark. 228, 955 S.W.2d 483 (1997). Appellant first argues that there is insufficient evidence to support his conviction for attempted capital murder. A person commits capital murder if, with the premeditated and deliberated purpose of causing the death of any law enforcement officer, jailer, or prison official, when such person is acting in the fine of duty, he causes the death of any person. Ark. Code Ann. § 5-10-101 (a) (3) (Repl. 1997). A person attempts to commit an offense if he “purposely engages in conduct that constitutes a substantial step in a course of conduct intended to culminate in the commission of an offense whether or not the attendant circumstances are as he believes them to be.” Ark. Code Ann. § 5-3-201 (a)(2) (Repl. 1997).  In his brief, appellant argues that not only did the State fail to prove that he acted with the premeditated and deliberated purpose necessary to be convicted of attempted capital murder, but also that there was no evidence Waters’s injuries were life-threatening. The only one of these arguments preserved for appeal is that appellant did not have the necessary intent to be convicted of attempted capital murder, because that was the only argument made in appellant’s motions for directed verdict at trial. Our law is well settled that we will not consider an argument raised for the first time on appeal and that a party is bound by the scope and nature of the arguments made at trial. Pyle v. State, 340 Ark. 53, 8 S.W.3d 491 (2000). Appellant argues that his actions do not support the finding of premeditated and deliberated purpose because he acted impulsively and on the spur of the moment, and he struck Waters only twice. He contends that if it had been his intent to end Waters’s life, he would have struck additional blows instead of retreating.  A person’s intent or state of mind at the time of an offense is seldom apparent. Tarentino v. State, 302 Ark. 55, 786 S.W.2d 584 (1990). One’s intent or purpose, being a state of mind, can seldom be positively known to others, so it ordinarily cannot be shown by the facts and circumstances in evidence. Kendrick v. State, 37 Ark. App. 95, 823 S.W.2d 931 (1992). Since intent cannot ordinarily be proven by direct evidence, the jurors are allowed to draw upon their common knowledge and experience to infer intent from the circumstances. Robinson v. State, 293 Ark. 243, 737 S.W.2d 153 (1987). Because of the difficulty in ascertaining a person’s intent, a presumption exists that a person intends the natural and probable consequences of his acts. Tarentino, supra. The intent to commit the offense may be inferred from the defendant’s conduct and the surrounding circumstances. Durham v. State, 320 Ark. 689, 899 S.W.2d 470 (1995). Premeditation need not exist for a particular length of time; it may be formed in an instant. Bangs v. State, 338 Ark. 515, 998 S.W.2d 738 (1999).  Here, there was evidence that Officer Waters served on a committee that disciplined appellant only two days before the incident and that appellant was unhappy with the outcome. The jury could infer that appellant formed his premeditated intent at that time, and the first time he was able to act upon that intent was two days later, when he grabbed the leg from the computer table and used it as a club, striking Waters in the head. Thus, there is suffi-dent evidence from which a jury could conclude that appellant’s attack was premeditated and deliberate. Appellant also argues that there is insufficient evidence to support his conviction of second-degree battery on Officer Gog-gans. He contends the State failed to demonstrate that he acted knowingly and with the purpose of causing injury to Officer Gog-gans. A person commits the offense of battery in the second degree if he intentionally or knowingly without legal justification causes physical injury to one he knows to be an employee of a correctional facility while such person is acting in the line of duty. Ark. Code Ann. § 5-13-202(a)(4)(A) (Repl. 1997). A person acts “knowingly” with respect to his conduct or the attendant circumstances when he is aware that his conduct is of that nature or that such circumstances exist. Ark. Code Ann. § 5-2-202(2) (Repl. 1997).  Appellant’s argument is without merit. Appellant armed himself with a table leg as he went down the hall. When he approached a doorway, Officers Goggans and Lively entered the door and confronted him. Appellant swung the table leg at Goggans, striking him in the face. Goggans testified that the blow was very painful, and it was so strong that he almost blacked out. He stated that the marks on his face from the blow lasted a day and that he had a knot on his jawbone that was still tender. Grabowski testified that appellant swung the table leg at Goggans like he was trying to smash a watermelon or pumpkin. Clearly, there is sufficient evidence to support the finding that appellant knowingly struck Goggans in the face and intended to cause injury. Next, appellant contends that there is insufficient evidence to support the two convictions for first-degree terroristic threatening. These convictions pertained to John Hill and Joe Grabowski, both of whom were teachers at the prison school. A person commits terroristic threatening in the first degree if with the purpose of terrorizing another person, he threatens to cause physical injury or property damage to a teacher or other school employee acting in the line of duty. Ark. Code Ann. § 5-13-301 (a) (1)(B) (Repl. 1997).  Appellant contends that the State failed to show that he acted with the purpose of terrorizing Hill and Grabowski. In support of this argument, he asserts that he never advanced on Hill or Grabowski, rather they advanced on him. We disagree. Hill and Grabowski made no movement toward appellant until his attack on Officer Waters. Both men testified that after this attack, appellant continued to hold the table leg in a raised position. Appellant indeed struck Goggans when Goggans approached him. Hill heard appellant say, “I’ll kill you bitch,” and Grabowski heard him say, “Stay away from me, bitch.” There is sufficient evidence from which the jury could infer that appellant had the purpose to terrorize Hill and Grabowski and that he threatened physical injury to both men. Finally, appellant contends the trial court erred in allowing evidence of a prior conviction into evidence. At the time of these offenses, appellant was serving a prison term for second-degree murder for beating a man to death with a baseball bat. Appellant argued at trial that evidence of the prior conviction was not admissible under Rule 404(b) of the Arkansas Rules of Evidence because the purpose was to show his bad character. He further argued that even if the prior conviction was admissible under Rule 404(b), it was nevertheless inadmissible under Ark. R. Evid. 403 because any probative value would be substantially outweighed by the danger of unfair prejudice. The State contended the prior conviction was admissible to show motive. The trial court determined that the evidence was highly probative of the issue of appellant’s intent, plan, motive, or absence of mistake or accident, and that the probative value outweighed any danger of unfair prejudice. After allowing evidence of appellant’s second-degree murder conviction to be placed in evidence, the trial judge read a limiting instruction to the jury stating that evidence of other crimes could not be considered to prove appellant’s character and that he acted in conformity therewith, but that the evidence was offered as evidence of motive, opportunity, intent, plan, or knowledge.  Evidence offered under Rule 404(b) must be independendy relevant, thus having a tendency to make the existence of any fact that is of consequence to the determination of the action more or less probable than it would be without the evidence. Gaines v. State, 340 Ark. 99, 8 S.W.3d 547 (2000). The admission or rejection of evidence under Rule 404(b) is committed to the sound discretion of the trial court, and we will not reverse absent a showing of manifest abuse. Id. We have long recognized that the fist of exceptions to inadmissibility under Rule 404(b) is not an exclusive list but represents examples where such crimes, wrongs, or acts would be relevant and admissible. Regalado v. State, 331 Ark. 326, 961 S.W.2d 729 (1998).  The trial judge did not abuse his discretion in admitting evidence of appellant’s second-degree murder conviction. In the earlier case, appellant committed murder by striking a man on the head with a baseball bat; in the present case, appellant attempted to commit capital murder by using a table leg swung like a baseball bat to strike Waters in the head. This evidence provides independent relevance of the fact that appellant knew a club such as a baseball bat or table leg could cause death, and that he planned to use the same type of weapon to kill Waters as he did to kill his first victim. See, e.g., McGehee v State, 338 Ark. 152, 992 S.W.2d 110 (1999) (finding that similarities between earlier beating of another person and killing of victim was sufficient for admission under Rule 404(b)). The dissent contends, citing Alford v. State, 223 Ark. 330, 226 S.W.2d 804 (1954), a rape case, that appellant’s prior bad act is not admissible. The portion of the opinion cited by the dissent concerns “guilty knowledge,” which was certainly present in this case. The dissent asserts that it is “commonly known by any adult that a blow to the head can kill.” This broad assertion does not withstand scrutiny. Not every blow to a person’s head is deadly; otherwise, the sports of boxing and football would not exist. However, in this particular case, the appellant had specialized knowledge from previous experience that hitting a person over the head with an object similar in shape, size, and composition to a baseball bat could cause death. He knew this because he had previously caused death in such a manner using such an object. The dissent’s attempt to distinguish the prior act is weak at best.  Appellant also contends that under Rule 403, the admission of his prior conviction substantially prejudiced the jury against him because he was assessed the maximum term of imprisonment, even though the victim’s injury was only “a tear in his scalp [that] did not result in any permanent disability.” The trial court has the discretion to determine whether prejudicial evidence substantially outweighs its probative value, and its judgment will be upheld absent a manifest abuse of discretion. McGehee v. State, supra. Although the prior conviction may have been prejudicial to appellant, the probative value of that conviction is not substantially outweighed by the danger of unfair prejudice to appellant. The jury already knew, from the circumstances surrounding the case, that appellant was in prison for some type of crime, and the evidence at trial was overwhelming that appellant committed the acts with which he was charged. Simply because appellant did not succeed in killing Waters does not lessen the severity of the crime. It is appellant’s burden to demonstrate prejudice, and he has failed to show that his sentence was based upon anything other than the evidence presented on the charges for which he was tried. Affirmed. Pittman, Jennings, and Crabtree, JJ., agree. Hart and Roaf, JJ., dissent.